DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the silicon solar cells based submodule” in line 12 it is unclear if this is the same as “the plurality of silicon based solar cells” recited in line 2 of claim 1. Further clarification and appropriate correction required.
Claim 1 recites “the photovoltaic submodule” in line 15, 26-27, and line 28, and in claim 3, claim 6, claim 7 and claim 11, it is unclear if this is referring to the thin film photovoltaic submodule or the silicon solar cells based submodule. Further clarification and appropriate correction required.
Claim 6 recites “the one photovoltaic submodule contact terminal” this term lacks antecedent basis. Further clarification and appropriate correction required.
Claim 14 recites “the photovoltaic submodule, it is unclear if this is referring to the thin film photovoltaic submodule or the silicon solar cells based submodule. Further clarification and appropriate correction required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 11, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Combination of advanced optical modelling with electrical simulation for performance evaluation of practical 4-terminal perovskite/c-Si tandem modules) in view of Brown (US 8,569,613 B1).
	Regarding claims 1, 2, 3, 11, and 14, Zhang discloses a solar panel comprising silicon solar cells based submodule (see Fig. 1b, four MWT cell connected in series) with an arrangement of a plurality of silicon based solar cells, a front transparent plate (ITO coated glass, glass plate is on front, see Experiments section) and a backsheet (patterned copper backsheet the Cu-coated backsheet is patterned for series connection of MWT cells and 4T wiring, see Experiments section);
	the backsheet arranged with at least a first conductive pattern (pattern connected to MWT cells, patterned copper backsheet);
	 the plurality of silicon based solar cells each being provided with electrical contacts on a rear surface (MWT, contacts pass through from front to rear and interconnect to Cu backplane) with each rear surface arranged on the backsheet, such that each silicon based solar cell of the silicon based solar cells based submodule is electrically connected to the first conductive pattern (patterned copper backsheet)
	the front transparent plate (ITO coated glass, glass plate is on front, see Experiments section) being arranged above the front surface of the plurality of silicon based solar cells;
wherein a thin film photovoltaic module (perovskite top module) is arranged between the front transparent plate (glass) and the silicon solar cells (MWT cells) submodule, and is arranged with two photovoltaic submodule contact terminal (see Fig. 1b, positive and negative outer terminals) electrically connected to a second conductive pattern on the backsheet wherein the second conductive pattern does not coincide (at outer edges) with the location of the first conductive pattern on the backsheet (middle of backsheet), and the backsheet is arranged for four-terminal wiring layout (2 positive and 2 negative terminals show) with the first conductive pattern for providing electrical connections to the plurality of silicon based solar cells (pattern connected to MWT cells, patterned copper backsheet) and the second conductive pattern for providing electrical connections to the thin film solar cell (pattern connected to perovskite solar cell, see Fig. 1b).
	However, Zhang does not disclose that the thin film photovoltaic submodule comprise a plurality of thin film solar cells, wherein the plurality of thin film solar cells comprises a first group and second group and in each respective group the thin film solar cells are connected in series and the groups are interconnected in parallel.
	 Brown discloses a first group (511, represents multiple cells can be connected in series, see Fig. 1, 100, C4/L19-42) and a second group (512 represents multiple cells can be connected in series, see Fig. 1, 100) of the same submodule (upper solar cell submodule) wherein  in each respective group the thin film solar cells are connected in series and the groups are interconnected in parallel and allowing groups to be interconnected in this way allows for different current/voltage matching requirements (C8/L1-67). 
	It would have been obvious to modify the perovskite solar cell of Zhang by providing multiple solar cell groups as disclosed by Brown and interconnecting solar cells in a group serially and groups with each other in parallel as disclosed by Brown because it will allow for different voltage/current matching requirements of adjacent tandem submodule.
	Regarding claim 12, modified Zhang discloses all of the claim limitations as set forth above.
In addition, Zhang discloses a transparent encapsulant layer between the plurality of thin film solar cells and the plurality of crystalline silicon cells (see Fig. 6a, EVA layer).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Combination of advanced optical modelling with electrical simulation for performance evaluation of practical 4-terminal perovskite/c-Si tandem modules) in view of Brown (US 8,569,613 B1) as applied to claims 1-3, 11, 12, and 14 above and in further view of Shibasaki (US 2018/0083151 A1).
Regarding claim 13, modified Zhang discloses all of the claim limitations as
set forth above.
In addition, Shibasaki discloses that a DC-DC converter (202) is connected to a
photovoltaic module to transform voltage and power conversion ([0090]).
It would have been obvious to one of ordinary skill in the art at the time of the
invention to modify the solar panel of modified Zhang by including a DC-DC
converter as disclosed by Shibasaki to transform voltage and power from the
photovoltaic module to meet the load requirements.
With regards to “which is operable for conversion of a first output voltage from
the first conductive pattern and for conversion of a second output voltage from the
second conductive pattern”, the same DC-DC converter is present in the prior art as
instantly claimed and therefore has the capability to perform the above function.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 4-10, 15, and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180. The examiner can normally be reached Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/Primary Examiner, Art Unit 1726